UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1584



PATRICIA BARNES,

                                               Plaintiff - Appellant,

             versus


CAROLINAS MEDICAL CENTER; JAMES GREGORY; ENZO
HOOPER; PHOEBIA MOYER,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CA-02-486-3-V)


Submitted:    July 24, 2003                   Decided:   July 29, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patricia Barnes, Appellant Pro Se. Robert Blakeney Meyer, Kimberly
Quade Cacheris, MCGUIREWOODS, L.L.P., Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Patricia Barnes appeals the district court’s order dismissing

her action alleging employment discrimination. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Barnes v. Carolinas Med.

Ctr., No. CA-02-486-3-V (W.D.N.C. Apr. 8, 2003).         We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2